DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 15 has been cancelled. Therefore, Claims 1-14 and 16-21 are still pending in this Application.

Response to Arguments
Applicant’s argument/remarks, on pages 8-10, with respect to rejections to claims 2, 9, and 17 under 35 USC § 112(a) (enablement) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.	
 	On Page 9, the Applicant argues that “the Office plainly does not address factors (2), (4), (5), (6), and (8). Additionally, the Office simply repeats the language of claim 2 as the "analysis" of the breadth of the claims (factor (1 )).  These arguments are not persuasive. 
	In response to the arguments above, the MPEP 2164.04 clearly states that “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole”. The Examiner provided a rejection wherein at least factors 1, 3-4, 6-7 were covered.  
	The Examiner has enumerated some of the Wands factors to facilitate understanding the rationale applied with respect to each factor. However, the Applicant has not provided any evidence in favor of enablement with respect to the wand factors rationale. For instance, the Applicant has not provided any evidence (affidavits of one of ordinary skill) that one of ordinary skill in the art can perform the invention as claimed by providing a working example or explanation how the claimed limitation is enabled.  
 	The Applicant’s points support for the rejected limitation in page 9 last paragraph “Applicant further notes that Figure 5 and related discussion provide one example
Of (A). See Specification, p. 15, II. 14-18 ("the non-susceptible WTGs 510 and/or the
energy storage devices 244 produce sinusoids of [the plant modulation] frequency fo, and the susceptible WTGs 505 produce sinusoids at higher harmonics (k x fo), where k = 2, 3, 4, 5, . . . . When added together, the sinusoids at the different frequencies approximate the requested triangular waveform within the power output 242."). Thus, the susceptible WTGs may produce modulation components at 2 x fo, 3 x fo, and so forth. Thus, the modulation frequencies are "greater than or equal to twice the plant modulation frequency". These arguments are not persuasive. 
	This paragraph is exactly what the Examiner’s rationale states in the rejections. The passage above states “the non-susceptible WTGs 510 and/or the energy storage devices 244 produce sinusoids of [the plant modulation] frequency fo”. This clearly indicates that one of the turbines will produce one signal with a fundamental harmonic/first harmonic which is a frequency identical to the desired frequency signal (fo). In other words, this indicates that at least one respective modulation component (the signal output of one turbine) is NOT greater than or equal to twice the desired plant modulation frequency. The NPL reference previously submitted Swarthmore college (Fourier series..2014) clearly teaches and supports the Applicant’s cited passage (Specification, p. 15, II. 14-18).  In order to generate a triangle wave out of sinusoidal waves, a combination of sinusoidal signals with harmonics signals can be added together to obtain the triangle wave, wherein the first signals must be a fundamental frequency . This NPL reference is interactive and teaches to one of ordinary skill in the art, that two signals alone do not produce a perfect triangular wave. Adding at least signals up to the 7th harmonic, will provide a more accurate triangular wave. However, it is demonstrated in this interactive tool that the first signal must be a fundamental frequency. The fundamental frequency is a signal with a frequency identical to the target/desired signal frequency. Thus, adding two sinusoidal signals of greater than or equal to twice a desired plant modulation of frequency fo, does not result in the desired plant modulation as explained and deduced from the evidence provided by the Examiner. Applicant’s is welcome to submit the signals that will satisfy the claimed limitation rejected and leave the record clear. 
Applicant’s argument/remarks, on pages 10-12, with respect to rejections to claims 1-14 and 16-21 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.	
	On Page 11, the Applicant argues that:
	“Ek is generally directed to multi-band radio circuits for cellular systems. See,
e.g., [0002, 0003]. Ek describes an "electronic circuit arranged to receive an oscillating signal and output an output signal at a frequency having a frequency relation with the oscillating signal defined by a divide ratio." ,i [0006]. "The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases, [and] a second frequency divider arranged to receive one of the N signals and frequency divide the received signal by a value given by a first control signal provided to the second frequency divider''. Id. Respectfully, Applicant submits that the person of ordinary skill would not be motivated to combine Ek with Tarnowski and Santos. Ek is plainly directed to techniques for electronic communication systems, while Tarnowski and Santos are each directed to power production techniques. In this way, the rationale of the Office for the proposed modification using Ek is merely conclusory, as the Office merely touts a purported benefit of the references, without providing any explanation of how the electronic communication techniques of Ek would synergistically operate with the power production techniques of Tarnowski and Santos to produce to the specific embodiment recited in independent claim 1. Stated another way, even considering the Office's suggested rationale for combining the references, the person of ordinary skill would not be combined but for impermissible hindsight (that is, using knowledge of Appellant's disclosure). These arguments are not persuasive”. These arguments are not persuasive.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
 	In this Application, the claimed invention requires that the combination of the power output of two or more turbines produce a signal equal to a desired signal/modulation request signal (power) with a desired frequency in order to eliminate an undesired signal. This is inherent because the idea of the invention is to eliminate undesired frequencies signals in the grid. Tarnowski clearly teaches that the combination/adding of the output of two or more turbines will eliminate an undesired signal (i.e. would bring frequency stability to the grid). Santos was cited to teach that the combination/adding of the output of two turbines “include a waveform of the requested modulation is an arithmetic sum of the respective modulation components”.
	As clearly explained in the rejection, Tarnowski-Santos did not explicitly teach “each respective modulation component having a respective modulation frequency different than the plant modulation frequency”.      
	The issue is how many ways there are to produce a desired signal with a desired frequency by combining two or more signals. Tarnowski and Santos inherently include one way since the combination of outputs is equal to a desired signal needed to eliminate an undesired signal in the grid.
	The issue is that the claim requires that the power reference signal 235 and the frequency of the power output of each of the wind turbine is different from the frequency of the desired signal (225). 
	The NPL reference Fessler teaches that “Joseph Fourier showed in 1807 that most any signal can be expressed as the sum of (a lot of) sinusoidal signals (not of the same frequency though!), simply by carefully choosing the frequencies, amplitudes, and phases”. Thus, it was well known to combine signals to produce a third signal of a desired frequency and amplitude. 
	The instant disclosure Fig. 2 shows a component 218 that generates the power reference signals 235-1 which each one has a different frequency than the modulation request signal (225) and when the references signals 235/240 are combined will be equal to the modulation request signal 225. This component 218 acts as a frequency divider.
	Ek solves the deficiency and teaches a component that acts as component 218, and divides a signal into multiple signals of different frequency. Dividing a desired signal into several signals as taught by EK and combining with the system/method of Tarnowski and Santos teach that the combination of two or more signals of different frequency than the desired signal will produce a third or desired signal which will have a different frequency.
	The disclosure does not teach the internal components or the structure (if any) of module 218 to generate the power reference signals. Ek teaches one way to solve or teach the limitations of generating signals of different frequency by using frequency division. Thus, the rejection is not based on impermissible hindsight. It is true that the frequency divider is used in a radio circuit but this does not preclude its usage in a plurality of Applications including wind turbines control.     
 	The Applicant has not provided any evidence that the combination of Tarnowski-Santos-Ek will not work. The combination for references clearly teaches or suggest the claimed subject matter of the argued claims to a PHOSITA. 
 	It is common sense and inherent in the art of wind turbine, that when using two or more turbines tor produces a desired signal of desired frequency each turbine will produce a desired power output at a desired frequency to compensate for the disturbance (power amplitude and frequency).  

Drawings Objections
The drawings are objected to because Fig. 2 label/component 235 recites “REFERNCE” and it should be “REFERENCE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claim 2 recites “wherein the respective modulation frequency of the modulation component of the generated power is one of: 
 	A) greater than or equal to twice the plant modulation frequency, and 
 	B) less than or equal to half the plant modulation frequency”.
	The original disclosure does not enable one of ordinary skill to carry invention as claimed in limitation A) and a person of ordinary skill in the art would have not known how to carry out the invention as claimed in claim 2 above step A). 
	To facilitate understating limitation B) has been included to show that this limitation is enabled by the disclosure.
	The second limitation B) is enabling and possible because claim 1 recites/requires at least two turbines each receiving a power reference signal including a respective modulation component with a respective modulation frequency and each 
 	To facilitate understating of this rejection, Let’s state based on the limitations of claim 1, that plant modulation frequency (Fo to facilitate understanding) is a sum of a first frequency modulation component of a first turbine (F1 to facilitate understanding) and a second frequency modulation component of a second first turbine (F2 to facilitate understanding. In other words, Fo = F1 + F2. When F0 =100, then, F1 and F2 = 50 which is equal to half the plant modulating frequency Fo. This is easily done with a frequency divider. Thus, limitation B is enabled. This is shown in Fig. 4 where the sum of two modulation components 237-1 and 237-2 are equal to plant modulation frequency 225.  The reference EK below teaches that in order to satisfy an oscillating signal this one can be divided into smaller signals of less frequency.    
	However, with respect to the first limitation A) and which requires Fo = F1 + F2. When Fo =100, then, A) states that when F1 or F2 = 2Fo = 200, this is incorrect because the frequency component cannot be twice the value F0. For instance, Fig. 4 which represents adding at least two component signals clearly teach that the frequencies of the modulation component of each power reference signals are smaller/a portion of than the frequency of the  plant modulation frequency. Furthermore, adding two signals of the same frequency will result in a third signal of the same frequency, even if they phase shifted. These limitations A) will not comply with claim 1 that requires the modulation components of each power reference signal to have different frequency 
	B) The nature of the invention is directed to frequency control regulation in a grid. Wherein a determined frequency deviation is compensated to bring the frequency on the grid to a stable condition by controlling the output of two or more wind turbines.   
	A) The breadth of the claims do not enable of ordinary skill in the art to perform the invention as claimed and perform the limitations A) above. The breadth of the claims includes wherein the respective modulation frequency of the modulation component of the generated power is one of: greater than or equal to twice the plant modulation frequency, wherein two turbines each receiving a power reference signal including a respective modulation component with a respective modulation frequency, wherein a waveform of the requested modulation (plant modulation frequency) is a sum of the respective modulation components. The support for the claims in the disclosure pages 9-10 do not teach or suggest working examples, guidance, and specific hardware to achieve the limitations of claim 2 as stated above. Thus, the breadth of the claims o not enable of ordinary skill in the art to perform the invention as claimed. 
	C) The state of the art does not teach or suggest wherein the respective modulation frequency of the modulation component of the generated power is one of: greater than or equal to twice the plant modulation frequency, wherein two turbines each receiving a power reference signal including a respective modulation component with a respective modulation frequency, wherein a waveform of the requested modulation (plant modulation frequency) is a sum of the respective modulation components. For instance, the state of the art such as Swarthmore College teaches a see University of Rochester pages 7 and 10). The second or more signals can have higher frequency. Therefore, the state of the art does not satisfy or complies with each of the limitations of claim 2 as stated above. The state of the art teaches to one of ordinary skill in the art that in order to generate a non-sinusoidal wave (triangle wave), two or more sinusoidal waves can be used and at least one of those includes a fundamental(first) harmonic frequency which is identical to the desired frequency of the desired function. Thus, one of ordinary skill in the art based on the state of the art can infer that not each or all of the “respective modulation components would be greater or equal to twice the plant modulation frequency” as claimed.    
	D) the level of one ordinary skill in the art of wind turbines and frequency regulation would understand that step A) cannot be performed when the state of the art is analyzed. 
 	F-G) the inventor and the specification lacks of working examples on how to carry out the invention as claimed in claim 2 above and comply with each of the requirement or limitation of claim 1. Page 9, explains that the requested modulation can e.g., as in a Fourier series, to approximate the requested periodic, non-sinusoidal waveform”.  However, this example does not teach or suggest limitation A) in combination with the limitations of claim 1 and specifically “wherein the respective modulation frequency of the modulation component of the generated power reference signal is one of: equal to twice the plant modulation frequency”. There are not examples, in the disclosure that enable one of ordinary skill in the art to generate at least two power reference signals having a respective modulation frequency different than the plant modulation frequency, and wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components and wherein the respective modulation frequency of the modulation component of the generated power reference signal is: greater than or equal to twice the plant modulation frequency”.      
 	The disclosure lacks of working examples to perform or enable the limitations of claim 2 as recited above. The state of the art presents working examples that differ or teach away from the claimed limitations as explained above.      
	Therefore, the invention as claimed in claim 2 lacks enablement based on the analysis above.
	For purposes of Examination claim 2 will be interpreted as:
 	Claim 2 “wherein the respective modulation frequency of the modulation component of the generated power is less than or equal to half the plant modulation frequency”. This can be done by a frequency divider. 
 	As to claim 9, this claim is the system/device claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 17, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 16-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski et al (WO 2014121794) in view of Santos et al. (US 20120004781) and EK et al (US 20180159546).
With respect to claim 1, Tarnowski teaches a method of operating a wind power plant comprising a plurality of wind turbines, the wind power plant producing a plant power output, (see Fig. 3 and Fig. 5 group of wind turbines producing power for a grid and see page 12 par 5 “a power plant 40 includes a wind park or wind power plant 42 containing a group of wind turbine generators 10a, 10b sited at a common physical location”; also, see page 13 par. 3 “power converter 34, 35 is configured to receive the AC voltage generated 10 by the generator 20 of each of the wind turbines 10a, 10b and to supply an AC voltage to the power grid 48”) the method comprising: 
receiving a modulation request signal indicating a requested modulation of the plant power output (see page 25 par. 7 “It is expected that system operator (TSO) will provide the frequency of oscillations amplitude 913 from the grid that shall be damped by the wind power installations”; also, see page 24 par 4to page 25 par. 1 “In details Figure 6c shows how to handle the Power Oscillation Damping (POD) ancillary service, an input signal with Monitored Grid Variable 631, being fed to the controller scheme (Figure 6b), the monitored grid variables 631 can be power or voltage, but are not limited to these, the purpose is to identify oscillations in the grid 48…The input signal 631 to the POD controller must be representative of the observed oscillations in the power system”), wherein the requested modulation specifies a plant modulation frequency (see page 25 par. 7 “It is expected that system operator (TSO) will provide the frequency of oscillations amplitude 913 from the grid that shall be damped by the wind power installations”, thus, the amount/signal of the requested signal specifies the amount/signal the plant modulation frequency; also, see page 6 par. 5-7 “In an embodiment the method further comprises:  - calculating an active power reference for the first power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is lower than an eigenfrequency of a mechanical structure of the at least one power generator, and/or; 
- calculating an active power reference for the second power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is higher than an eigenfrequency of a mechanical structure of the at least one power generator”), and is counter-phase to a low-frequency power oscillation on an electrical grid (see page 6 par. 5-7 the calculated and respective first and second control reference signal are signal the will counter the phase of the oscillating on the grid. It is implicit than in order to reduce any sinusoidal oscillation signal a counter phase sinusoidal signal is implemented to reduce the oscillation signal to zero/desired value;  see page 21 par. 4 “The POD service is intended to temporarily support the grid with a dynamic active and/or reactive power modulation in order to dampen power system 20 oscillations. Figure 9 shows a representative performance of the POD feature in response to a power flow oscillation in a transmission line. The POD response is according to the system oscillation amplitude and frequency to be compensated, with appropriate phase shift”, the appropriate phase shift indicates a counter phase to the oscillation to be compensated”; also, see Fig. 8 the damping signal 912 has a phase shit 917 which will produce a counter-phase to the oscillation 911, also, see page 27 pars. 3-5; also, see Fig. 10 oscillation is 1002 and damping signal from the combination of wind turbines is 1001); and 
 generating a respective power reference signal for each of at least two wind turbines of the plurality of wind turbines selected to fulfill the requested modulation (also, see page 6 par. 5-7 “In an embodiment the method further comprises:  - calculating an active power reference for the first power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is lower than an eigenfrequency of a mechanical structure of the at least one power generator, and/or; - calculating an active power reference for the second power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is higher than an eigenfrequency of a mechanical structure of the at least one power generator; also, see page 9 par. 5 “Figure 12 shows the POD response of the WPP operating with WTGs alone. 10 The response is activated through a fictitious transmission line power oscillation signal”, thus the turbines are controlled as a group are controlled to damp an oscillation; also, see page 33 lines 20-24 “Figure 10 shows the inertial response of the WPP operating with wind turbines alone. The response is activated through a fictitious grid frequency signal. WPP providing Primary Reserve and Inertial Response 1001 which was activated through a fictitious grid frequency signal 1002. X-axis is time in seconds”, thus, the group of turbines are controlled together/combined to produce a power to fulfill/damp the oscillation; also, see page 21 par. 4), wherein each generated power reference signal includes a respective modulation component corresponding to a portion of the requested modulation (see page 9 par. 5 “Figure 12 shows the POD response of the WPP operating with WTGs alone. 10 The response is activated through a fictitious transmission line power oscillation signal”, thus the turbines are controlled as a group are controlled to damp an oscillation; also, see page 33 lines 20-24 “Figure 10 shows the inertial response of the WPP operating with wind turbines alone. The response is activated through a fictitious grid frequency signal. WPP providing Primary Reserve and Inertial Response 1001 which was activated through a fictitious grid frequency signal 1002. X-axis is time in seconds”) , and 
while Tarnowski is concerned with damping oscillations (waveforms) by adding or combining a plurality of wind turbines outputs or setpoints to dampen oscillations (see Fig. 10 oscillation is 1002 and damping signal from the combination of wind turbines is 1001;), Tarnowski des not explicitly teach each respective modulation component having a respective modulation frequency different than the plant modulation frequency, and wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components.
However, Santos teaches a system for dampening oscillations of a grid (see [0006] “a system is provided for dampening first oscillations of a first frequency and second oscillations of a second frequency in electrical power on a power grid”) comprising wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components (see 0036 “The PPC system 72 is configured to response to small signal stability concerns that represent transient deviations in the current, frequency, and phase of the power grid 20 from steady-state operating conditions…The PPC system 72 can provide supplemental control signals with different modulation instructions to turbine controllers 51, 53, 55 to provide independent power modulation by each of the wind turbines 12, 14, 16. Typically, the supplemental controls signals are used to dampen low frequency oscillations in the range of 0.1 Hertz (Hz) to 3 Hz”; also, see [0037] “the PPC system 72 responds to each small signal stability concern by generating and transmitting one or more supplemental control signals from the PPC system 72 to the turbine controllers 51, 53, 55 at the individual turbines 12, 14, 16. The turbine controllers 51, 53, 55 will in turn control the respective inverters 50, 52, 54 to respond with an appropriate voltage or power oscillation to damp the low frequency oscillations associated with each small signal stability concern within the power grid 20”; also, see [0039] this paragraph suggests a counter-phase injection of the setpoints to dampen the  oscillations”; also, see [0039] and see [0040] “ For example, a first number of wind turbines at the wind park 10, including wind turbines 12, 14, can be instructed to operate to dampen oscillations at one frequency and a second number of wind turbines at the wind park 10, including wind turbine 16, can be instructed to operate to dampen oscillations at a different frequency”, thus, this clearly teaches or suggests that a waveform of the requested modulation (an oscillation/waveform to be dampened or counteracted) is an arithmetic sum of the respective modulation components of the setpoints of the different turbines).
Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Tarnowski’s invention to include a waveform of the requested modulation is an arithmetic sum of the respective modulation components as taught by Santos in order to fully dampen oscillations found in a grid and provide more stability in the grid (see Santos [0004-0006]). 	
However, While Tarnowski teaches producing a dynamic dampening signal to dampen an oscillation found in the grid by applying the proper frequency and phase shift according to the oscillation amplitude, frequency, and phase (see page 21 par. 4), and Santos teaches combining at least two signals to two turbines to dampen an oscillation, Tarnowski and Santos does not explicitly teach each respective modulation component having a respective modulation frequency different than the plant modulation frequency (in other words, the combination does not teach adding up two signal of different frequency than the oscillation signal to be dampened. Simply adding two signals to generate a third desired signal was a very well-known procedure in the art of signal communications).
However, Ek teaches a method and apparatus for realizing frequency division  comprising receiving an oscillating signal (see [0006]) and generating at least two power reference signals (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033]), each of (see Fig. 8 and see [0006], the generated divided signals represent a portion of the oscillating signal) and having a respective modulation frequency different than the modulation frequency of the third signal (see [0006] and [0041]).
Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Tarnowski-Santos to include a frequency divider and phase shifting method and apparatus for realizing frequency division comprising receiving an oscillating signal and generating at least two power reference signals, each of the power reference signal corresponding to a portion of the oscillating signal and having a respective modulation frequency different than the modulation frequency of the third signal as taught by EK in order to easily generate any number or plurality of signals with a frequency that is a multiple of the oscillating signal (see [0006] and [0041]).	
  	As per claim 2, Tarnowski-Santos-Ek  teaches the method of claim 1, Ek further teaches wherein the respective modulation frequency of the modulation component of the generated power Tarnowski-Santos-Ek  signal is one of: greater than or equal to twice the plant modulation frequency, and less than or equal to half the plant modulation frequency (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033]; thus, when the oscillating frequency Fo is divided by 2, will produce signals with a modulation component of frequency ½F1).
    	As per claim 3, Tarnowski-Santos-Ek teaches the method of claim 1, Tarnowski further teaches wherein generating the power reference signal to include the respective modulation component is performed in response to determining that the plant modulation frequency corresponds to a predetermined susceptible frequency at which at least one of the plurality of wind turbines has a greater susceptibility to mechanical oscillations (see page 6 lines 11-14 and claim 9 “calculating an active power reference for the first power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is lower or equal than an eigenfrequency of a mechanical structure of the at least one power generator…”).
 	As per claim 4, Tarnowski-Santos-Ek teaches the method of claim 1, EK further teaches wherein the respective modulation frequency of each modulation component is a same frequency, and wherein the power reference signals are generated to have different phase values (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033]).
As per claim 5, Tarnowski-Santos-Ek  teaches the method of claim 4,
	As per claim 5, Tarnowski-Santos-Ek teaches the method of claim 4, Ek further teaches wherein the respective modulation frequency is (1 / N) times the plant modulation frequency (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033]), wherein N represents a number of the at least two (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033] N represents 2).
	Santos clearly teaches assigning two signals to two or more selected turbines to damp an oscillation (also, see [0037] “the PPC system 72 responds to each small signal stability concern by generating and transmitting one or more supplemental control signals from the PPC system 72 to the turbine controllers 51, 53, 55 at the individual turbines 12, 14, 16. The turbine controllers 51, 53, 55 will in turn control the respective inverters 50, 52, 54 to respond with an appropriate voltage or power oscillation to damp the low frequency oscillations associated with each small signal stability concern within the power grid 20”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Tarnowski-Santos-Ek to include the frequency divider of Ek to generate signals of 1/N times corresponding to N selected wind turbine as taught by Santos in order to divide an oscillation signal in N equal parts for N selected turbines collaborating as a group to dampen the oscillation as suggested by Santos (see Santo [0004], [0006], [0037] and [0039-0040]).  
	As per claim 6, Tarnowski-Santos-Ek  teaches the method of claim 1, Tarnowski further teaches wherein the plant modulation frequency is between 0.1 hertz (Hz) and 10 Hz (see page 25 par. 4 “The POD controller targets a frequency range 0.1 to 5 Hz”.)
(see [0036] “typically, the supplemental controls signals are used to dampen low frequency oscillations in the range of 0.1 Hertz (Hz) to 3 Hz”). 
	As per claim 8, Tarnowski teaches a controller for a wind power plant comprising a plurality of wind turbines and producing a plant power output at a nominal grid frequency (see Fig. 3 and Fig. 5 controller 46 or 546; see Fig. 3 and Fig. 5 group of wind turbines producing power for a grid and see page 12 par 5 “a power plant 40 includes a wind park or wind power plant 42 containing a group of wind turbine generators 10a, 10b sited at a common physical location”; also, see page 13 par. 3 “power converter 34, 35 is configured to receive the AC voltage generated 10 by the generator 20 of each of the wind turbines 10a, 10b and to supply an AC voltage to the power grid 48”), the controller comprising:
	one or more processors configured to (see fig. 1 processor 66):
	receive a modulation request signal indicating a requested modulation of the plant power output (see page 25 par. 7 “It is expected that system operator (TSO) will provide the frequency of oscillations amplitude 913 from the grid that shall be damped by the wind power installations”; also, see page 24 par 4to page 25 par. 1 “In details Figure 6c shows how to handle the Power Oscillation Damping (POD) ancillary service, an input signal with Monitored Grid Variable 631, being fed to the controller scheme (Figure 6b), the monitored grid variables 631 can be power or voltage, but are not limited to these, the purpose is to identify oscillations in the grid 48…The input signal 631 to the POD controller must be representative of the observed oscillations in the power system”), wherein the requested modulation specifies a plant modulation frequency (see page 25 par. 7; also, see page 6 par. 5-7) and is counter-phase to a low-frequency power oscillation on an electrical grid (see page 6 par. 5-7; see page 21 par. 4; also, see the rationale of claim 1 above for further explanation);
	select at least two wind turbines of the plurality of wind turbines to fulfill the requested modulation (also, see page 6 par. 5-7 “In an embodiment the method further comprises:  - calculating an active power reference for the first power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is lower than an eigenfrequency of a mechanical structure of the at least one power generator, and/or; - calculating an active power reference for the second power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is higher than an eigenfrequency of a mechanical structure of the at least one power generator; also, see page 9 par. 5 “Figure 12 shows the POD response of the WPP operating with WTGs alone. 10 The response is activated through a fictitious transmission line power oscillation signal”, thus the turbines are controlled as a group are controlled to damp an oscillation; also, see page 33 lines 20-24 “Figure 10 shows the inertial response of the WPP operating with wind turbines alone. The response is activated through a fictitious grid frequency signal. WPP providing Primary Reserve and Inertial Response 1001 which was activated through a fictitious grid frequency signal 1002. X-axis is time in seconds”, thus, the group of turbines are controlled together/combined to produce a power to fulfill/damp the oscillation; also, see page 21 par. 4 );
(also, see page 6 par. 5-7 “In an embodiment the method further comprises:  - calculating an active power reference for the first power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is lower than an eigenfrequency of a mechanical structure of the at least one power generator, and/or; - calculating an active power reference for the second power reference for damping an oscillating disturbance in the electrical grid, when the oscillating disturbance has a frequency that is higher than an eigenfrequency of a mechanical structure of the at least one power generator; also, see page 9 par. 5 “Figure 12 shows the POD response of the WPP operating with WTGs alone. 10 The response is activated through a fictitious transmission line power oscillation signal”, thus the turbines are controlled as a group are controlled to damp an oscillation; also, see page 33 lines 20-24 “Figure 10 shows the inertial response of the WPP operating with wind turbines alone. The response is activated through a fictitious grid frequency signal. WPP providing Primary Reserve and Inertial Response 1001 which was activated through a fictitious grid frequency signal 1002. X-axis is time in seconds”, thus, the group of turbines are controlled together/combined to produce a power to fulfill/damp the oscillation; also, see page 21 par. 4),
	wherein each generated power reference signal includes a respective modulation component corresponding to a portion of the requested modulation (see page 9 par. 5 “Figure 12 shows the POD response of the WPP operating with WTGs alone. 10 The response is activated through a fictitious transmission line power oscillation signal”, thus the turbines are controlled as a group are controlled to damp an oscillation; also, see page 33 lines 20-24 “Figure 10 shows the inertial response of the WPP operating with wind turbines alone. The response is activated through a fictitious grid frequency signal. WPP providing Primary Reserve and Inertial Response 1001 which was activated through a fictitious grid frequency signal 1002. X-axis is time in seconds”) 
while Tarnowski is concerned with damping oscillations (waveforms) by adding or combining a plurality of wind turbines outputs or setpoints to dampen oscillations (see Fig. 10 oscillation is 1002 and damping signal from the combination of wind turbines is 1001;), Tarnowski des not explicitly teach each respective modulation component having a respective modulation frequency different than the plant modulation frequency, and wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components.
However, Santos teaches a system for dampening oscillations of a grid (see [0006] “a system is provided for dampening first oscillations of a first frequency and second oscillations of a second frequency in electrical power on a power grid”) comprising wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components (see 0036 “The PPC system 72 is configured to response to small signal stability concerns that represent transient deviations in the current, frequency, and phase of the power grid 20 from steady-state operating conditions…The PPC system 72 can provide supplemental control signals with different modulation instructions to turbine controllers 51, 53, 55 to provide independent power modulation by each of the wind turbines 12, 14, 16. Typically, the supplemental controls signals are used to dampen low frequency oscillations in the range of 0.1 Hertz (Hz) to 3 Hz”; also, see [0037] “he PPC system 72 responds to each small signal stability concern by generating and transmitting one or more supplemental control signals from the PPC system 72 to the turbine controllers 51, 53, 55 at the individual turbines 12, 14, 16. The turbine controllers 51, 53, 55 will in turn control the respective inverters 50, 52, 54 to respond with an appropriate voltage or power oscillation to damp the low frequency oscillations associated with each small signal stability concern within the power grid 20”; also, see [0039] this paragraph suggests a counter-phase injection of the setpoints to dampen the  oscillations”; also, see [0039] and see [0040] “ For example, a first number of wind turbines at the wind park 10, including wind turbines 12, 14, can be instructed to operate to dampen oscillations at one frequency and a second number of wind turbines at the wind park 10, including wind turbine 16, can be instructed to operate to dampen oscillations at a different frequency”, thus, this clearly teaches or suggest that a waveform of the requested modulation (an oscillation/waveform to be dampened or counteracted) is an arithmetic sum of the respective modulation components of the setpoints of the different turbines).
Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to a waveform of the requested modulation is an arithmetic sum of the respective modulation components as taught by Santos in order to fully dampen oscillations found in a grid and provide more stability in the grid ((see Santos [0004-0006]). 	
However, While Tarnowski teaches producing a dynamic dampening signal to dampen an oscillation found in the grid by applying the proper frequency and phase shift according to the oscillation amplitude, frequency, and phase (see page 21par. 4), and Santos teaches combining at least two signals to two turbines to dampen an oscillation, Tarnowski and Santos does not explicitly teach each respective modulation component having a respective modulation frequency different than the plant modulation frequency (in other words, the combination does not teach adding up two signal of different frequency than the oscillation signal to be dampened. Simply adding two signals to generate a third desired signal was a very well-known procedure in the art of signal communications).
However, Ek teaches a method and apparatus for realizing frequency division  comprising receiving an oscillating signal (see [0006]) and generating at least two power reference signals (see the Abstract and see [0006] “The electronic circuit comprises a first frequency divider arranged to receive the oscillating signal and output N frequency divided signals of different phases”; also, see [0033]), each of the power reference signal corresponding to a portion of the oscillating signal (see Fig. 8 and see [0006], the generated divided signals represent a portion of the oscillating signal) and having a respective modulation frequency different than the modulation frequency of the third signal (see [0006] and [0041]).
 division comprising receiving an oscillating signal and generating at least two power reference signals, each of the power reference signal corresponding to a portion of the oscillating signal and having a respective modulation frequency different than the modulation frequency of the third signal as taught by EK in order to easily generate any number or plurality of signals with a frequency that is a multiple of the oscillating signal (see [0006] and [0041]).
 	As to claim 9, this claim is the system/device claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 10, this claim is the system/device claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the system/device claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
 	As to claim 12, this claim is the system/device claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 13, this claim is the system/device claim corresponding to the method claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 16, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 1 or system claim 8 and is rejected for the same reasons mutatis mutandis.
 	As to claim 17, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
 	As to claim 20, this claim is the computer program product comprising a non-transitory computer readable device corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski et al (WO 2014121794) in view of Santos et al. (US 20120004781) and EK et al (US 20180159546) as applied to claim 1 above, and further in view of Hashimoto et al (US 20120104755).
 	As per claim 7, Tarnowski-Santos-Ek teaches the method of claim 1, While Tarnowski suggest applying temporary overloading to the wind turbines could be used  and it was well-known (see page 10 lines 18-19 “reducing the need for any overload or curtailment to allow active power modulation”, see page 12 lines 12-15 “Short-term overload (some per-cent for a few seconds) is known in the prior art, and may be offered by particular turbines when operating in the partial or full load range (i.e. at medium winds or when the available wind 15 power exceeds wind turbine generator nameplate rating)), Tarnowski does not explicitly teach wherein generating the power reference signal results in a temporary overloading of the at least two wind turbines.
	However, Hashimoto teaches a system and method comprising: wherein generating power reference signals results in a temporary overloading of the at least two wind turbines (see Fig. 1 and [0103] “The wind-turbine control system 22 may operate the wind turbine generator 14 under overload to further supply electric power to the utility grid 20. However, the wind-turbine control system 22 monitors data that affects the performance and life of the equipment, such as the overload operating time, increases in temperature of the components, and the number of times of overload operation of the wind turbine generator 14, and if they exceed limit values, the wind-turbine control system 22 stops the overload operation”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Tarnowski-Santos-Ek’s combination as taught above to include wherein generating power reference signals results in a temporary overloading of the at least two wind turbines  as taught by Hashimoto in order to allow turbine to produce extra power when needed in the grid (see [0103 “may operate the wind turbine generator 14 under overload to further supply electric power to the utility grid 20). 
With respect to claim 14, this claim is a system claim corresponding to method claim 7 and is rejected for the same reasons. 
With respect to claim 21, this claim is a computer program product claim corresponding to method claim 7 and is rejected for the same reasons. 
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	
	Fessler, “Part 2: Sinusoidal Signals”, teaches that it was well known to combine signals of different frequencies to generate a third signal of different frequency. 
	Yasugi (US 8610299) teaches a system of generating a power reference signal to at least two turbines to compensate a grid deviation. 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117